Fawcett, J.
In the opinion by Barnes, C. J., in this case, it is said: “It further appears that, after the appraisement was made, its amount was fraudulently changed and altered from $1,500 to $11,500; that respondent again presented the claim to the legislative assembly of 1903, and attached thereto' a copy of said changed, fraudulent and altered appraisement, and said claim was again rejected and disallowed. It also appears that the respondent again presented his claim to the legislature of 1905, together with said fraudulent, false and altered appraisement, and pressed the same for allowance, and for a third time it was disallowed and rejected.” Respondent’s application for rehearing is based almost entirely upon the words quoted from the opinion of Barnes, C. J., which we have italicized. Respondent says that “the commission did not find that defendant, in presenting a claim to the legislature in 1905, ‘knowingly supported it with a false, forged and fraudulent appraisement as evidence of its value.’ ” Respondent’s argument is to the effect that the commission did not make any such finding, and that there was no evidence in the record to that effect. Tech*368nically speaking, respondent is right in this contention. The commissioners did not find that the fraudulent appraisement was attached to the claim when it was presented to the legislature of 1905; hut it appears from the record that between the sessions of 1903 and 1905 tlu» appraisement had disappeared. The statement by the' chief justice that respondent presented the fraudulent appraisement with his claim in 1903 is supported both by the evidence and the findings of the commission. If we eliminate the italicized words above referred to, so as to make the opinion of the chief justice read: “It also appears that the respondent again presented his claim to the legislature of 1905, and pressed the same for allowance, and for a third time it was disallowed and rejected,” the opinion would be literally correct. The criticism of the opinion as written, however, is technical, and not real. If he presented liis claim to the legislature of 1903 with the fraudulent appraisement attached, and pressed the claim for allowance, he was guilty of everything charged against him; and, if he then presented the same claim to ihe legislature of 1905, he would be guilty of a repetition of the offense of 1903, even though the fraudulent appraisement had been abstracted in the meantime. If the chief justice cares to correct his opinion by striking out the italicized words, all right; although we do not see any necessity for so doing.
In his typewritten brief, filed December 15, 1905, calling attention to the bunch of papers marked “Showing in support of petition for rehearing,” respondent says: “This claim was not supported by any certified copy or any appraisal in 1903. In proof of this, defendant asks an examination of the report and opinions of Attorney General Prout, 1903,1904, wherein, at page 35, is said relative to this claim then before the committee: 'The transcript at the present time is in the same condition it then (1901) was, except that a new voucher has been attached, which is filed simply as an amendment and supplement to the proof on said original claim No. 55,846. On the back of *369which voucher is a typewritten statement, purporting to show an appraisement of these lands by the county judge, county clerk and county treasurer of Sioux county at $11,500, which purports to have been sworn to October 10, 1900. To this appraisement there is no valid authentication, the purported certificate of the district court being signed by a typewriter, and not authenticated by the seal of the court.’ Here, then, is an official report by the legal department of the state that no appraisal was then presented to the committee, which had asked this information, upon the actual papers by the defendant in 1903.” In other words, respondent insists that no appraisal was attached to his amended claim in 1903, because the purported certificate of the district court was signed by a typewriter, and not authenticated by the seal of the court. In his testimony, however, given before the legislative committee, attached to his “showing in support of petition for rehearing,” we have the following: By Mr. Casebeer: “Q. You may state, if you know, the amount of the appraisement of this land? A. The amount that is contained in the original appraisement? Q. There is only (one) appraisement, as I understand it. A. You asked about an affidavit. Q. But you failed to answer directly. What I wanted to know was what was that land appraised at? A. If you will let me look at the second claim, I will tell you. Q. Is that what you mean (showing witness a paper) ? A. Yes; on the 31st of January, 1903,1 prepared, and on the 3d of February, 1903, I filed, an amended claim, and that has written on the bade of it a certified copy of the appraisal. Q. Will you state to this committee why there is a difference of $10,000 between the affidavit that is furnished this committee by the clerk of the district court and this claim that is filed by you? A. The difference is because the clerk, made this affidavit, sir. That is all the difference. The original paper on file says $11,500 in the clerk’s office. Q. In your amended voucher you swear that the appraised valuation of the land in *370evidence was $11,500. On what facts do you base such a statement? A. Let me see the paper, and I will see whether I swore to that or not (handing witness a paper). I do not know whether I swore that that was correct or not. It don’t make any difference, the basis for it is this copy on the back of there, which is a true copy of the certified copy of that appraisal iohich was in my office at the time. Q. If this is a certified copy of it, then why did you, four years ago, file this as a true copy? This is, as I understand, the original claim filed by yourself? Á. Yes; before the legislature of 1901, marked claim No. 203. At the time I got the transcript I did not know that any appraisal had been made, or I certainly would have attached it, and the claim would have been for $11,500 instead of $8,000. Q. Then you base the claim of $11,500, do you, upon the fact that you did not know what the appraisement was? A. No, sir. Q. Then will you state why? A. Why, I base the claim for $11,500 that I swore to there on the fact that I knew that the appraisement was $11,500 and had a certified copy in my possession in February, 1903. In February, 1901, I filed for $8,000. • I did not know that it was for $11,500, or I would have filed for $11,500.” It will be seen from the above testimony that his statement in his typewritten brief that the claim was not supported by any certified copy or any appraisal in 1903 is puerile. So far as his offense is concerned, it matters not that that appraisement was not properly authenticated, when he states in his own examination that, when he swore to the claim for $11,500, he based his statement on the fact that he knew the appraisement was for $11,500, “and had a certified copy in my possession in February, 1903.”
The motion for rehearing is without merit, and should be
Overruled.